—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered November 22, 1991, convicting him of robbery in the first degree, grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that the showup, which was held approximately 35 minutes after the robbery and approximately 2 miles from the location of the crime, was unduly suggestive. Given the spatial and temporal proximity between the identification and the crime and subsequent arrest, we conclude that the showup was within the permissible bounds of the governing legal principles and devoid of any undue suggestiveness (see, People v Duuvon, 77 NY2d 541, 544; People v Williams, 150 AD2d 821; People v Nimmons, 123 AD2d 648).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Thompson, J. P., Miller, Santucci and Joy, JJ., concur.